Citation Nr: 0334289	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this matter is a veteran who had active duty 
service from July 1992 to June 1997, and from January 1998 to 
January 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in November 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran's appeal also originally included the issue of 
service connection for low back disability.  By rating 
decision in January 2003, the RO granted this benefit, and it 
is therefore no longer in appellate status. 


REMAND

Service medical records show left wrist complaints in 1998.  
The veteran now claims that he suffers left wrist disability 
related to the inservice left wrist symptoms.  It does not 
appear that a VA examination has been scheduled to ascertain 
whether or not there is current left wrist disability related 
to service.  The Board believes that such an examination is 
necessary in this case pursuant to 38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
 
2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current chronic left wrist disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible.  All examination 
and special test findings should be 
clearly reported, and the examiner should 
clearly indicate whether a diagnosis of 
current chronic left wrist disability can 
be made.  If so, after reviewing the 
record (to include service medical 
records), the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current chronic 
left wrist disability is related to the 
left wrist symptoms noted during service 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




